IN THE UNITED STATES COURT OF APPEALS Court of Appeals
                                           United States
                    FOR THE FIFTH CIRCUIT           Fifth Circuit
                                                                                F I L E D
                                                                              September 25, 2007
                                     No. 06-60513
                                                                            Charles R. Fulbruge III
                                   Summary Calendar                                 Clerk


RALPH S. SANDERS

                                                  Plaintiff-Appellant
v.

WESTERN WATER FEATURES, INC.

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                                   4:03-CV-335


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Ralph S. Sanders (“Sanders”) appeals the district court’s grant of summary
judgment to Western Water Features, Inc. (“WWF”) in this race discrimination
case brought under Title VII.1 Because Sanders failed to present any evidence

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
         The pertinent statutory text provides:
              It shall be an unlawful employment practice for an employer to... discriminate
              against any individual with respect to his compensation... because of such
              individual’s race.
       42 U.S.C. § 2000e-2.
                                  No. 06-60513

to establish his prima facie case of race discrimination, we affirm the district
court’s grant of summary judgment to WWF.
      WWF is a construction company specializing in the construction of water
theme parks. Sanders applied for employment with WWF, and was hired as a
plumber-helper on WWF’s Geyser Fall’s Theme Park project in Neshoba County,
Mississippi. WWF employed Sanders for four days. He failed to report to work
the following week and WWF considered Sanders as having voluntarily resigned.
After filing with the EEOC and receiving a “right to sue” letter, Sanders
proceeded to bring a claim against WWF alleging that he was paid less than
other workers because of his race.
      We evaluate claims of racial discrimination based only on circumstantial
evidence under the familiar burden-shifting analysis of McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802-05 (1973). Under this framework, plaintiffs
begin by establishing a prima facie case of discrimination. Pratt v. City of
Houston, 247 F.3d 601, 606 (5th Cir. 2001). In a case such as this alleging
discriminatory compensation, a plaintiff must prove "(1) that she is a member
of a protected class and (2) that she is paid less than a nonmember for work
requiring substantially the same responsibility." Uviedo v. Steves Sash & Door
Co., 738 F.2d 1425, 1431 (5th Cir. 1984). We review a district court’s grant of
summary judgment de novo using the same standard as the district court.
Chacko v. Sabre Inc., 473 F.3d 604, 609 (5th Cir. 2006).        In order to avoid
summary judgment, the nonmoving party must “go beyond the pleadings and
designate specific facts in the record showing that there is a genuine issue for
trial. Neither conclusory allegations nor unsubstantiated assertions will satisfy
the nonmovant's burden.” Wallace v. Texas Tech Univ., 80 F.3d 1042, 1047 (5th
Cir. 1996) (internal quotations omitted).
      The district court granted summary judgment as to Sanders’ claim because
he failed to present the necessary evidence to establish a prima facie case of race

                                        2
                                        No. 06-60513

discrimination. Letters from Sanders to the court provide the only evidence of
discriminatory compensation found in the summary judgment record.2 These
letters do nothing more than restate the allegations found in Sanders’ pleading.
Therefore, he failed to establish the necessary evidence to survive summary
judgment on his claim of race discrimination.
       We AFFIRM the district court’s grant of summary judgment.




       2
         It appears that Sanders submitted a number of documents to the district court after
WWF’s summary judgment motion was granted. The contents of these documents cannot
impact our decision on appeal. In reviewing the district court’s grant of summary judgment
we are limited to the record evidence considered by the district court. See Wallace, 80 F.3d at
1047 (“[W]e consider only the evidence that was in front of the district court in our analysis of
[whether] summary judgment was improper.”).

                                               3